Name: Commission Regulation (EU) NoÃ 1071/2010 of 22Ã November 2010 amending Regulation (EC) NoÃ 474/2006 establishing the Community list of air carriers which are subject to an operating ban within the Community Text with EEA relevance
 Type: Regulation
 Subject Matter: organisation of transport;  transport policy;  air and space transport;  international law
 Date Published: nan

 23.11.2010 EN Official Journal of the European Union L 306/44 COMMISSION REGULATION (EU) No 1071/2010 of 22 November 2010 amending Regulation (EC) No 474/2006 establishing the Community list of air carriers which are subject to an operating ban within the Community (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 2111/2005 of the European Parliament and the Council of 14 December 2005 on the establishment of a Community list of air carriers subject to an operating ban within the Community and on informing air passengers of the identity of the operating carrier, and repealing Article 9 of Directive 2004/36/CE (1), and in particular Article 4 thereof, Whereas: (1) Commission Regulation (EC) No 474/2006 of 22 March 2006 established the Community list of air carriers which are subject to an operating ban within the Union referred to in Chapter II of Regulation (EC) No 2111/2005 (2). (2) In accordance with Article 4(3) of Regulation (EC) No 2111/2005, some Member States communicated to the Commission information that is relevant in the context of updating the Community list. Relevant information was also communicated by third countries. On this basis, the Community list should be updated. (3) The Commission informed all air carriers concerned either directly or, when this was not practicable, through the authorities responsible for their regulatory oversight, indicating the essential facts and considerations which would form the basis for a decision to impose on them an operating ban within the Union or to modify the conditions of an operating ban imposed on an air carrier which is included in the Community list. (4) Opportunity was given by the Commission to the air carriers concerned to consult documents provided by Member States, to submit written comments and to make an oral presentation to the Commission within 10 working days and to the Air Safety Committee established by Council Regulation (EEC) No 3922/1991 of 16 December on the harmonization of the technical requirements and administrative procedures in the field of civil aviation (3). (5) The authorities with responsibility for regulatory oversight over the air carriers concerned have been consulted by the Commission as well as, in specific cases, by some Member States. (6) The Air Safety Committee has heard presentations by the European Aviation Safety Agency and by the Commission on the main operational conclusions agreed in the course of the last meeting of the European SAFA Steering Group (ESSG) held in Vienna on the 28 and 29 October 2010. In particular, it has been informed about the endorsement by the ESSG of the introduction on a voluntary basis of a minimum annual quota of inspections to be carried out by Member States as of 2011. (7) The Air Safety Committee has heard presentations on the analysis of reports of comprehensive safety audits carried out by the International Civil Aviation Organisation (ICAO) in the framework of the Universal Safety Oversight Audit Programme (USOAP) and on the results of cooperation activities between the Commission and ICAO in the areas of safety and in particular on the possibilities to the exchange safety information regarding the level of compliance with international safety standards and recommended practices. (8) Following the conclusions of ICAO general assembly, the Commission mandated the European Aviation Safety Agency (EASA) to coordinate the regular analysis of the reports of comprehensive safety audits carried out by the International Civil Aviation Organisation (ICAO) in the framework of the Universal Safety Oversight Audit Programme (USOAP) carried out with experts of Member States in the framework of a working group set up by the Air Safety Committee. Member States are invited to nominate experts to contribute to this important task. (9) The Air Safety Committee has heard presentations by the European Aviation Safety Agency (EASA) and the Commission about the technical assistance projects carried out in the countries affected by Regulation (EC) No 2111/2005. It has been informed about the requests for further technical assistance and cooperation to improve the administrative and technical capability of civil aviation authorities with a view to resolving any non-compliance with applicable international standards. (10) The Air Safety Committee has also been informed about enforcement actions taken by EASA and Member States to ensure the continuing airworthiness and maintenance of aircraft registered in the Union and operated by air carriers certified by civil aviation authorities of third countries. (11) Regulation (EC) No 474/2006 should be therefore amended accordingly, (12) Following information resulting from SAFA ramp checks carried out on aircraft of certain Union air carriers, as well as area specific inspections and audits carried out by their national aviation authorities, some Member States have taken certain enforcement measures. They informed the Commission and the Air Safety Committee about these measures: Greece informed about the revocation of the Air Operator Certificate (AOC) and of the operating license of Hellas Jet on 2 November 2010 following the stop of operations on 30 April 2010. Germany informed about the suspension of the AOC of the air carrier ACH Hamburg on 27 October 2010 and about the limitation of the AOC of the air carrier Advance Air Luftfahrtgesellschaft on 30 September 2010 to exclude an aircraft with registration mark D-CJJJ. Spain confirmed that the AOC of Baleares Link Express continues to be suspended since 9 June 2010; Sweden informed that the AOC of Viking Airlines AB was suspended on 29 October 2010. (13) Portugal informed that following serious concerns about the safety of operation and the continuing airworthiness of aircraft operated by two Portuguese air carriers  Luzair and White and consultations with the Commission held on 25 October 2010, they decided to increase the continuing oversight of these carriers to ensure adequate corrective action plan are timely implemented by these. Portugal informed the Air Safety Committee about some improvement of the performance of the air carrier White. The Commission took note of the announced measures. A standardisation inspection will be carried out in Portugal by EASA in the framework of Regulation (EC) No 216/2008. The Air Safety Committee will be informed as appropriate about the results of this visit at its next meeting. (14) There is verified evidence of safety deficiencies on the part of Kam Air certified in the Islamic Republic of Afghanistan. On 11 August 2010 a Kam Air aircraft of type DC8, registration YA-VIC, struck its tail on the runway and the grass surface beyond the runway before becoming airborne during take-off from Manston Airport (United Kingdom). Investigations of this serious incident by the United Kingdom concluded that there were serious deficiencies with the operational control of the DC8 fleet of Kam Air. The United Kingdom therefore imposed a national ban on Kam Air DC 8 operations as of 2 September 2010. (15) Furthermore, the Competent Authorities of Austria detected a significant number of serious safety deficiencies during a SAFA ramp inspection of a Kam Air aircraft of type Boeing B767, registration number YA-KAM, on 16 September 2010 (4). The results of this SAFA ramp inspection lead Austria to conclude that there were serious failures on the part of Kam Air in the areas of operational procedures, equipment, system handling and cargo loading. In view of the deficiencies identified during the investigation in the United Kingdom and the convergence of these deficiencies with those detected during the SAFA ramp inspection performed at Vienna airport, Austria imposed a national ban on all Kam Air operations as from 17 September 2010. (16) Pursuant to Article 6 of Regulation No 2111/2005 the Air Safety Committee was informed of the measures decided by the two Member States. (17) On 6 October 2010 the Competent Authorities of the Islamic Republic of Afghanistan (MoTCA) and representatives from Kam Air met with the Commission and representatives from Member States to discuss the circumstances surrounding the Manston incident and the SAFA inspection in Austria. (18) At the meeting the air carrier was unable to demonstrate that it is capable of complying with the relevant international safety standards. As regards the aircraft of type DC8, it had been introduced into service in March 2010 without adequate management oversight and without any adequate training given to the crews recruited to operate the aircraft. Furthermore, these crews had yet to complete the relevant training even though the aircraft continued to be used for international commercial flights. In addition, the air carrier did not provide any evidence that the flight crew were current in their flying duties at the time of the serious incident in the United Kingdom. As regards the aircraft of type Boeing B-767, Kam Air explained that the aircraft with registration mark YA-KAM which was subject to the ramp inspection in Austria, was on its first flight after having been parked for a long period, and had not been adequately prepared for operation before being employed on the flight to Vienna. Furthermore, the air carrier explained that, because of the introduction of the DC8, their management resources had been overstretched and had been unable to ensure the correct safety activities were conducted prior to the dispatch of the aircraft. (19) The air carrier Kam Air requested to be heard by the Air Safety Committee and made a presentation on 9 November 2010. Kam Air informed the Committee that it no longer operated the aircraft of type DC 8. Also, whilst Kam Air had reviewed the events leading to the bans by the United Kingdom and Austria, it failed to identify any systemic deficiencies within the air carrier which would explain the identified non-compliances with ICAO Standards. (20) At the meeting on 6 October 2010, the MoTCA were unable to explain the existence of two different Operations Specifications for Kam Air signed on the same day (29 September 2010) one of which showed the DC8 and the other which had the DC8 removed. It was therefore unclear whether Kam Air was approved to conduct operations with aircraft of type DC8 from that date. Furthermore, MoTCA was not able to demonstrate the results of any certification and surveillance activities carried out on Kam Air. (21) In view of these findings, on the basis of the common criteria it is assessed that the air carrier Kam Air does not comply with the common criteria and should be therefore placed on Annex A. (22) There is verified evidence that the competent authorities of the Islamic Republic of Afghanistan are currently not capable to implement and enforce the relevant safety standards and to oversee the aircraft used by the air carriers under its regulatory authority in accordance with its obligations under the Chicago Convention. As presented by MoTCA on 6 October 2010, the authority has currently considerable difficulties to comply with its international obligations in all critical elements of a safety system. It is currently totally reliant on the expertise provided by ICAO to conduct inspections, and stated that, because of that lack of qualified staff, it had issued Certificates of Airworthiness to some aircraft without conducting the relevant inspections. In addition, primary legislation concerning aircraft operations was outdated (1972); a draft law had been submitted to the Government for approval without any indication of date of adoption. Furthermore operational regulations had only non-binding nature (advisory circulars). (23) The MoTCA requested to be heard by the Air Safety Committee and made a presentation on 9 November 2010. They accepted that their oversight to date had not adequately ensured that ICAO Standards were met by the air carriers certified in Afghanistan. However, the MoTCA informed the Committee that they had decided to refrain from issuing any further Air Operator Certificates, that they had changed the management structure within the MoTCA and that they had banned the operation of aircraft of type AN 24. In addition, a new set of Aviation Regulations had just been introduced into law and MoTCA were preparing to re-certify all air carriers in Afghanistan to these new Regulations. (24) The Commission noted the extremely difficult conditions that the MoTCA were operating under, and welcomed the commitment by the competent authority to improve the situation in the future. However, the Commission noted that, at present, the MoTCA is unable to discharge correctly its responsibilities as certification authority and to ensure that their international carriers comply with the international safety standards. (25) In view of these findings, on the basis of the common criteria, it is assessed that all air carriers certified in the Islamic Republic of Afghanistan should be placed in Annex A. (26) Following the measures imposed by Regulation (EU) No 791/2010 of 6 September 2010 (5) on two air carriers certified in Ghana  Meridian Airways and Airlift International (GH) Ltd, the competent authorities of the Republic of Ghana (GCAA) requested to be heard at the Air Safety Committee and did so on 10 November 2010. (27) During their presentation, the GCAA detailed the actions taken to date to address the shortcomings identified with Meridian Airways, Air Charter Express and Airlift International, and described the improvements they were putting in place to the oversight regime in Ghana, including the requirement that all air carriers certified in Ghana should conduct their activities in Ghana. The GCAA also informed the Committee that it had conducted an inspection of aircraft of type DC 8, registration 9G-RAC operated by Airlift International and confirmed that the non-compliances identified by the United Kingdom had been addressed. (28) The Commission noted the willingness of the GCAA to address the shortcomings in their oversight by the investment in additional resources, and welcomed the decision to require air carriers certified in Ghana to relocate to Ghana and to maintain their principal place of business in Ghana to enable the CAA to ensure proper oversight. In an effort to support the work of the GCAA in achieving improvements to their oversight system, the Commission has requested the European Aviation Safety Agency to provide technical assistance by means of a visit during the early part of 2011. (29) The air carrier Airlift International (GH) Ltd requested to be heard by the Air Safety Committee and made a presentation on 10 November 2010. The air carrier presented the improvements made in their organisational structure, policy and procedures, resources and regulatory compliance. The air carrier confirmed that aircraft 9G-SIM and 9G-FAB remain in storage awaiting decisions on maintenance action to restore their airworthiness before resuming operations. The air carrier concurred with the GCAA view that they had adequately addressed the faults previously identified with 9G-RAC. (30) The Commission noted the progress made by the air carrier in addressing identified safety concerns. In view of these findings, based on the common criteria, it is assessed that the aircraft of type DC8 with registration marks 9G-RAC, should be removed from Annex B and allowed to operate into the Union. (31) Member States will continue to verify the effective compliance of Airlift International with the relevant safety standards through the prioritisation of ramp inspections to be carried out on aircraft of this air carrier pursuant to Regulation (EC) No 351/2008 and the Commission will continue to closely monitor the actions taken by Airlift International. (32) There is verified evidence of safety deficiencies on the part of Air Charter Express certified in Ghana. These deficiencies have been identified by Belgium, France, the Netherlands and the United Kingdom during ramp inspections performed under the SAFA programme (6). (33) The air carrier met with the Commission and Member States on 9 June 2010 to discuss concerns resulting from SAFA inspections and the air carrier agreed to provide a corrective action plan to address the identified deficiencies. (34) The air carrier Air Charter Express requested to be heard by the Air Safety Committee and made a presentation on 10 November 2010. The air carrier described the actions taken as part of their corrective action plan to date, in particular in the areas of procedures, operational control, maintenance and training, and confirmed that work on remedial actions was ongoing. (35) The Commission noted the progress the air carrier was making and emphasised the need to ensure that any remedial and preventive actions taken by Air Charter Express were effectively implemented to avoid recurrence of any safety deficiencies raised before during ramp inspections of its aircraft. Member States will continue to verify the effective compliance of Air Charter Express with the relevant safety standards through the prioritisation of ramp inspections to be carried out on aircraft of this carrier pursuant to Regulation (EC) No 351/2008 and the Commission will continue to closely monitor the actions taken by Air Charter Express. (36) As provided in Regulation (EC) No 1144/2009 the Commission actively continued the consultations with the competent authorities of Kazakhstan with a view to following-up progress of these authorities in the implementation of the corrective action plan established by the State to remedy the deficiencies identified by ICAO during its comprehensive safety audit carried out in April 2009 in the framework of its Universal Safety oversight Audit Programme, and in particular the significant safety concerns notified by ICAO to all States Party to the Chicago Convention. (37) Following to consultations with the Commission held on 27 September 2010, the competent authorities of Kazakhstan (CAC) were heard by the Air Safety Committee on 10 November 2010. They informed that they further progressed in the implementation of their corrective action. In particular, a new aviation law was adopted by Kazakhstan on 15 July 2010 and work is in progress on more than 100 acts of secondary legislation which need to be enacted for the implementation of the aviation law in the coming months. (38) On 18 October 2010 a first package of such legislation pertaining to aerial work was adopted and on the same day the competent authorities of Kazakhstan revoked the AOC of 15 companies  KazAirWest, IJT Aviation, Euro Asia Air International, Berkut ZK, Tyan Shan, Kazavia, Navigator, Salem, Orlan 2000, Fenix, Association of amateur pilots of Kazakhstan, Burundayavia, Sky Service, Aeroprakt KZ, Asia Continental Avialines. (39) The competent authorities of Kazakhstan informed that two of these carriers, Burundayavia and Euro Asia Air International had requested on 28 October 2010 the reinstatement of their AOC. At the meeting of the Air Safety Committee the competent authorities of Kazakhstan failed to clarify the status of operations of these two companies. Consequently, on the basis of the common criteria, it is assessed that Burundayavia and Euro Asia Air International should remain in Annex A. (40) The submissions and presentations made by the competent authorities of Kazakhstan (CAC) regarding the companies: Asia Continental Avialines, KazAirWest, Kazavia, Orlan 2000, do not include sufficient information to demonstrate that these companies have ceased commercial air transport activities. The CAC failed to provide complete documentation regarding the certificates and approvals held by these companies following the revocation of their AOCs. In particular, for these companies there is information indicating that they have been operating large transport aircraft. Therefore, on the basis of the common criteria, it is assessed that at this stage these four companies should remain in Annex A. (41) The competent authorities of Kazakhstan stated and provided evidence showing that the Association of Amateur Pilots of Kazakhstan, Aeroprakt KZ, Berkut ZK, IJT Aviation, Navigator, Fenix, Salem, Sky Service, Tyan Shan Flight Center, are not any more engaged in commercial air transportation and do not hold any more a valid operating licence. Therefore they are not considered any more as air carriers within the meaning of Article 2(a) of Regulation (EC) No 2111/2005. In view of this, on the basis of the common criteria, it is assessed that these nine companies should be removed from Annex A (42) The Commission supports the ambitious reform of the Civil aviation system undertaken by the authorities of Kazakhstan and invites these authorities to continue with determination their efforts to implement the corrective actions plan agreed with ICAO, focusing in priority on the unresolved significant safety concerns and the recertification of all operators under their responsibility. The Commission is ready to organise in due time, with the assistance of the European Aviation Safety Agency and the support of Member States, an on-site assessment to verify the progress achieved in the implementation of the action plan. (43) There is verified evidence of lack of ability of the authorities responsible for the oversight of air carriers licensed in the Islamic Republic of Mauritania to address effectively safety deficiencies and to resolve safety concerns, as demonstrated by the results of the audit of Mauritania carried out by ICAO in the framework of its Universal Safety Oversight Audit Programme (USOAP) in April 2008. The final report made available in March 2009 reported a large number of significant deficiencies with regard to the capability of the civil aviation authorities to discharge their air safety oversight responsibilities. At the time of the completion of the ICAO audit, more than 67 % of ICAO standards were not effectively implemented. In the critical element pertaining to the resolution of the identified safety concerns, ICAO reported that more than 93 % of ICAO standards were not implemented. (44) There is verified evidence of serious safety deficiencies on the part of the air carrier Mauritania Airways certified in Mauritania. These deficiencies have been identified by France and Spain during ramp inspections performed under the SAFA programme (7). Mauritania Airways did not respond adequately to the authorities which carried out the inspections and has not demonstrated that these deficiencies have been rectified in a sustainable manner. (45) The Commission initiated consultations with the competent authorities of Mauritania in February 2010, expressing serious concerns about the safety of the operations of air carriers licensed in this country and requesting clarifications regarding the actions undertaken by the competent authorities of Mauritania to respond to ICAO findings and to the SAFA findings. These consultations were followed by correspondence in March and October 2010 on the same issues. The competent authorities of Mauritania were also heard by the Air Safety Committee on 9 November 2010. (46) There is insufficient ability of the competent authorities of Mauritania (ANAC) to remedy effectively the non-compliance findings made by ICAO, as demonstrated by the fact that the implementation of the action plan aimed at addressing the findings made by ICAO is delayed. ANAC did not provide evidence of satisfactory closure of those findings reported as closed. For instance, the civil aviation act of 1972 has not yet been revised nor the related secondary specific aviation legislation. Consequently, the legal basis for the certification and continuing oversight of all air carriers licensed in Mauritania is not in compliance with the applicable international safety standards. (47) ANAC informed that Mauritania Airways is currently the only air carrier certified in Mauritania and that the AOC of this carrier was renewed on 8 July 2010 for a limited period of 6 months, expiring on 31 December 2010. ANAC, however, failed to provide evidence of the verifications made before the renewal together with details of any action plans mandated to ensure the safety deficiencies identified are being effectively remedied in a sustainable manner. In particular, no evidence of approval of the operators operations manual, the operators minimum equipment list, the operators maintenance management exposition and maintenance organisation exposition was provided. (48) Mauritania Airways was heard by the Air Safety Committee on 9 November 2010 and informed that the air carrier initiated a series of corrective actions to address the deficiencies identified in the course of the SAFA ramp inspections as well as the internal investigation following the accident of their aircraft in July 2010. However, Mauritania Airways failed to demonstrate that these actions have produced results so far. In addition, the failed to demonstrate that the company holds the necessary approvals previously referred to. (49) Mauritania Airways confirmed that an aircraft of type Boeing B737-700 with registration mark TS-IEA operated by Mauritania Airways was involved in an accident on 27 July 2010 which caused several injuries and substantial damage to the aircraft that has been since that time under repair. Preliminary information from the air carrier revealed several deficiencies, in particular an anomaly in the extension of slats as well as a non-stabilised approach. (50) The competent authorities of Mauritania (ANAC) have not demonstrated that they are in a position to effectively discharge their responsibilities regarding safety oversight of air carriers certified in Mauritania. In view of these findings, on the basis of the common criteria, it is assessed that all air carriers certified in Mauritania should be included in Annex A. (51) The Commission encourages the competent authorities of Mauritania (ANAC) to pursue actively the implementation of the corrective action plan submitted to ICAO and is ready to provide support if necessary. The Commission is in particular ready to organise, with the assistance of the European Aviation Safety Agency and the support of Member States, an on-site assessment to verify the progress achieved in the implementation of the action plan. (52) Ukrainian Mediterranean Airlines certified in Ukraine requested to be heard by the Air Safety Committee and did so on 9 November 2010. The carrier informed that it is currently renewing its fleet and that the DC-9 aircraft are not operated anymore. However Ukrainian Mediterranean Airlines did not provide the complete and current operational specifications attached to the current Air Operator Certificate and failed to clarify at the hearing the fleet currently operated. Furthermore, it was confirmed that the competent authorities of Ukraine are conducting an audit of Ukrainian Mediterranean Airlines as part of the renewal process of its Air Operator Certificate, expiring on 28 November 2010, and that this process is not completed yet. Therefore, on the basis of the common criteria, it is assessed that Ukrainian Mediterranean Airlines should remain in Annex B. (53) Submissions made after the hearing of the air carrier will be examined by the Commission and the Air Safety Committee at the next meeting of the Air Safety Committee. (54) Following the adoption of Regulation (EU) No 590/2010 (8), the air carrier Air AlgÃ ©rie has performed numerous inspections on its aircraft before departure for destinations in the Union. The competent authorities of Algeria also put in place in September 2010 teams of technicians to perform inspections (called SANAA inspections), on the basis of the SAFA methodology, on aircraft operated by the company Air AlgÃ ©rie, notably those which are operated on routes to the Union. These concerted efforts should enable them to discover and solve a number of deficiencies before aircraft departure. However, the results of these inspections raise some questions about the quality of the maintenance activities of the air carrier. (55) As requested by Regulation (EU) No 590/2010 and until the meeting of the Air Safety Committee on 10 November 2010, the civil aviation authorities of Algeria submitted four monthly reports covering June, July, August and September 2010. These reports focused on the results of safety oversight conducted on the activities of Air AlgÃ ©rie and were supplemented with the findings discovered during the inspections carried out by inspectors of Air AlgÃ ©rie on aircraft of the air carrier. These reports however, do not provide the information of risk assessment being carried out by the competent authorities of Algeria and how the results of such risk assessment are considered in the oversight process and planning. (56) In view of the persistence of findings in the areas of continuing airworthiness, maintenance, operations, as well as the safety of cargo on board, discovered during SAFA, SANAA and the internal Air AlgÃ ©rie inspections and in order to obtain clarifications on the monthly reports, consultations with the competent authority and the air carrier were held on 11 October 2010 with the participation of the European Aviation Safety Agency and a Member State. At this meeting the Commission took note of the commitment made by the competent authorities of Algeria to carry out a comprehensive root cause analysis and to present a solid corrective action plan as well as all relevant information showing the actions taken by both the competent authorities of Algeria and of Air AlgÃ ©rie to bring a sustainable solution. A corrective action plan approved by the competent authorities of Algeria was submitted to the Commission on 20 October 2010. (57) Air AlgÃ ©rie presented a further enhanced corrective action plan to the Air Safety Committee on 10 November 2010. The Committee acknowledged the efforts made by the air carrier towards resolving the detected safety deficiencies and urged the competent authorities of Algeria to enhance its oversight activities with a view to ensuring that the relevant safety standards are respected. During the meeting of the Air Safety Committee the competent authorities of Algeria indicated their wish to further strengthen their capabilities through a twinning project. With a view to supporting the competent authorities of Algeria in further enhancing their efforts to reinforce their capacity to discharge their responsibilities, a technical assistance mission lead by the European Aviation Safety Agency will be carried out in February 2011. (58) In the meantime, the Member States shall continue to closely monitor the performance of Air AlgÃ ©rie in the framework of Regulation (EC) No 351/2006 in order to provide the basis for a new assessment of this case at the next meeting of the Air Safety Committee. (59) Pursuant to Regulation (EC) No 1144/2009 (9) all air carriers certified in the Republic of Congo are subject to an operational ban within the Union and listed in Annex A. (60) The Commission informed the Air Safety Committee on the results of a technical assistance mission carried out in February 2010 by the European Aviation Safety Agency to the Republic of Congo following the ICAO USOAP audit, conducted in November 2008. The ICAO USOAP Audit resulted in a Significant Safety Concern regarding aircraft operations, certification and supervision exercised by the Civil Aviation Authority of the Republic of Congo (ANAC) along with a very high rate of lack of implementation of safety standards (76,89 %); the Significant Safety Concern is currently unresolved. During the technical assistance mission it was noted that ANAC had made clear efforts at every level to implement a corrective action plan and had demonstrated a strong commitment to overcome the safety issues highlighted by the ICAO audit. The Commission welcomes these encouraging moves and will continue to closely monitor the progress of the ANAC towards effective implementation of their corrective action plan to ensure that the current safety deficiencies are addressed without undue delay. (61) The air carrier Equaflight Service certified by ANAC requested to be heard by the Air Safety Committee and did so on 10 November 2010. The air carrier presented its activity and informed about the progress in the implementation of its action plan. (62) The air carrier Trans Air Congo certified by ANAC requested to be heard by the Air Safety Committee and did so on 10 November 2010. The air carrier presented its activity and informed about the progress in the implementation of its action plan. (63) The Air Safety Committee took note of the progress report. However, the presentations by the air carriers did not allow ascertaining that they meet at this stage the applicable ICAO safety standards. In addition, on the basis of the common criteria, pending the effective implementation of adequate corrective actions to resolve the ICAO significant safety concern and in the absence of significant progress in the closure of the findings raised during the ICAO audit, it is assessed that the competent authorities of the Republic of Congo are, at this stage, not able to implement and enforce the relevant safety standards on all carriers under their regulatory control. Therefore, all air carriers certified by these authorities should remain in Annex A. (64) The Commission will actively continue the consultations with the competent authorities of the Republic of Congo on the actions undertaken by them to improve aviation safety and is willing to engage a second mission of technical assistance in 2011 aiming at building up their administrative and technical capacity in civil aviation. (65) The competent authorities of Kyrgyzstan requested to be heard by the Air Safety Committee and did so on 10 November 2010. They informed that they are progressing in an ambitious reform of the aviation sector undertaken since 2006 with a view to enhancing air safety. The competent authorities are in particular progressing in their capacity building with the recruitment of additional qualified inspectors, to be continued in the coming months. The State aviation legislation is being revised with a view to ensuring compliance with international safety standards by November 2011. (66) The competent authorities of Kyrgyzstan informed that they have issued a new AOC to the air carrier CAAS. On the basis of the common criteria, it is assessed that CAAS should be included in Annex A. (67) The competent authorities of Kyrgyzstan also informed that they had suspended the AOCs of three air carriers  Itek Air, TransAero and Asian Air. Additionally, they informed that they have undertaken enforcement actions regarding the following carriers: Golden Rules Airlines, Kyrgyzstan Airline, Max Avia, Tenir Airlines. However, they failed to demonstrate that the license or the AOC of these carriers was revoked. Consequently, on the basis of the common criteria, it is assessed that these carriers should remain in Annex A. (68) Given that no evidence of full implementation of appropriate remedial actions by the air carriers certified in Kyrgyzstan and by the authorities with responsibility for regulatory oversight of these air carriers has been communicated to the Commission so far, on the basis of the common criteria, it is assessed that these air carriers should remain in Annex A. (69) The Commission encourages the competent authorities of Kyrgyzstan to continue their efforts towards resolution of all non-compliance findings identified during the audit carried out by ICAO in April 2009 as part of its Universal Safety Oversight Audit Programme (USOAP). The European Commission, assisted by the European Aviation Safety Agency and with the support of the Member States, is ready to carry out an assessment on site once the implementation of the action plan submitted to ICAO has sufficiently advanced; The objective of this visit would be to verify the implementation of the applicable safety requirements by the competent authorities and by the undertakings under its oversight.. (70) The competent authorities of Gabon (ANAC) held consultations on 26 October 2010 with the Commission, the European Aviation Safety Agency and the competent authorities of France to present the progress made to date. ANAC informed that the legislative framework is currently being revised, with a reform of the civil aviation code, entailing the following actions: (a) a reorganisation of ANAC, the adoption of which is expected by 31 December 2010; (b) the progressive establishment of a comprehensive set of Gabonese aeronautical regulations (RAG), which will enter into force in a phased approach by 2011. ANAC reported further progress in its capacity-building, with the recruitment of additional inspectors. ANAC also reported progress in the oversight of the air carriers and the enforcement of the current safety regulations (RACAM), as demonstrated by the suspension of the AOC of the air carrier Air Services on 30 July 2010, and the temporary suspension of the AOC of the air carrier Allegiance between 22 August and 2 September 2010. (71) However, ANAC did not demonstrate that appropriate remedial actions had been implemented before the air carrier Allegiance had its AOC reinstated. Furthermore, the number and the nature of some of the deficiencies identified reveal that further enforcement actions may be necessary, should air carriers certified in Gabon fail to implement the applicable safety standards. (72) Given that no evidence of the full implementation of appropriate corrective and preventive actions by the air carriers included in the Community list and by the authorities with responsibility for regulatory oversight of these air carriers has been communicated to the Commission so far, on the basis of the common criteria, it is assessed that these air carriers should continue to be subject to an operating ban (Annex A) or operating restrictions (Annex B), as the case may be. (73) ANAC informed of the issuance of a new AOC to the air carrier Afric Aviation on 25 September 2010 without demonstrating that the certification and oversight of this air carrier complies fully with applicable international safety standards. Therefore, on the basis of the common criteria, it is assessed that Afric Aviation should be included in Annex A. (74) Member States will continue to monitor the performance of air carriers certified in Gabon through focused ramp inspections carried out in the framework of the SAFA programme with a view to monitoring sustainable compliance of their operations and maintenance with the applicable safety standards. Should ramp inspections identify safety concerns, the Commission will be compelled to reconsider the measures applicable to these carriers at the next meeting of the Air Safety Committee. (75) The Commission, assisted by the European Aviation Safety Agency and the competent authorities of Germany and Spain carried out a safety assessment visit to the Philippines in October 2010 in order to assess the progress achieved by the competent authorities of the Philippines (CAAP) and certain air carriers under its supervision, in the implementation of the measures undertaken to address the safety concerns described in Regulation (EU) No 273/2010. (76) The report resulting from this assessment confirms that, under the leadership of its new Director General, the Civil Aviation Authority of the Philippines has undertaken since April 2010 a series of ambitious reforms of the civil aviation oversight system in place in the Republic of the Philippines. The actions undertaken go clearly into the right direction and are deemed to allow, once effectively and sustainably implemented, for significant improvements towards compliance with the safety standards set forth by the International Civil Aviation Organisation (ICAO). These actions entail in particular (a) a recast of the existing implementing rules and regulation to the basic Civil Aviation Act; (b) a complete revision of the existing Civil Aviation Regulations; (c) the appointment of a significant amount of personnel in accordance with enhanced qualification criteria; (d) the continuation of extensive training programmes for the staff recruited; (e) the modernisation of the facilities and the provision of adequate information systems to allow the control of approvals and licenses; (f) the certification of those air carriers which, although they continue commercial activities, are not certified yet in accordance with the civil aviation regulation in force; (g) the development of comprehensive surveillance plans including all aspects of the operations; and (h) the resolution of those safety concerns which may have been encountered. (77) The report also underlines that, in spite of the commitments of the CAAP and the energy invested since April 2010, these ambitious reforms could not be completed within a few months, in particular due the length of the recruitment and appointment process in the Philippines beyond the control of the CAAP and the corresponding lack of appropriate resources. More time appears necessary to allow the progress to be sustainable and for achievements to be recognised. Although the CAAP has undertaken actions to address the significant safety concern notified by ICAO to all Contracting States in 2009, progress to date has not been sufficient to close the significant safety concern. Equally, despite actions undertaken by the CAAP to address the non-compliance findings reported by the FAA in 2007, progress to date has not been sufficient to be recognised by the US FAA as compliant with international safety standards (category 1). In view of these findings, it is assessed that at this stage, all air carriers certified in the Republic of the Philippines should remain on Annex A. (78) The Commission invites the Philippines to respect the timetable of implementation of its commitments towards the international community, in particular with regard to the resolution of the significant safety concern notified by ICAO. To achieve this, it is essential that the CAAP continues to act with the necessary independence and ensures the appointment of sufficient staff meeting the qualification criteria to be in a position to effectively discharge its responsibilities towards the international community and ensure a robust oversight in compliance with the applicable safety standards. Support from the government of the Philippines to the CAAP is essential towards such goals. (79) Following the adoption of Regulation (EU) No 590/2010 the Commission received information from the competent authorities of the Russian Federation that all operating restrictions previously applicable on the air carrier YAK Service had been removed on 11 August 2010 following satisfactory results of oversight activities performed by these authorities. However, the Commission did not receive the requested results of all surveillance activities regarding the verification of correct implementation of remedial actions as well as of the certification of the equipment in accordance with ICAO standards installed on the aircraft of the air carrier used to operate international flights. (80) Furthermore, as part of the continuous monitoring of the performance of air carriers flying into the Union on the basis of the results of ramp inspections carried out on aircraft of such air carriers, on 11 October 2010 the Commission informed the competent authorities of the Russian Federation of the results of such inspections carried out on Russian air carriers during the previous twelve months. (81) These results indicated that for certain Russian air carriers, albeit from a limited number of inspections, there is a persistent rate of findings equivalent to over two significant and/or major findings per inspection during the last 2 years. These results show that there is need for improvement if these air carriers are to be fully compliant with international safety standards. Consultations between the Commission and the competent authorities of the Russian Federation on the safety performance of Russian air carriers were held on 18 October 2010 in Moscow. At this meeting the competent authorities of the Russian Federation agreed to provide the Commission with the following information: (a) documentation that was requested on 2 September 2010 for Yak Service (transmission in English of the results of all surveillance activities regarding the verification of correct implementation of remedial actions as well as of the certification of the equipment in accordance with ICAO standards that is now installed on the aircraft of the company used to operate international flights; the new AOC of the company issued following the removal of the restrictions along with the operating specifications); (b) the results of surveillance activities of Russian authorities on Russian air carriers for which SAFA ramp inspections reports and analysis have been transmitted by the Commission. Furthermore, at this meeting the competent authorities of the Russian Federation announced that they would also transmit to the Commission the reports and analysis of the performance (incidents, methodology of calculation of ratios etc.) for the ramp checks performed on aircraft of EU carriers flying into the Russian Federation. (82) Following this meeting the competent authorities of the Russian Federation transmitted on 25 October correspondence regarding Yak Service showing that certain equipment fitted on aircraft operated by YAK Service had been recertified by the Interstate Aviation Committee (MAK). However, at the meeting of the Air Safety Committee on 10 November 2010 the competent authorities of the Russian Federation did not provide evidence that all aircraft operated by YAK Service are fitted with serviceable ICAO mandatory equipment necessary for international commercial air transport. Therefore, two aircraft on the AOC of this air carrier with registration RA-87648 and RA-88308 should not be operated into the European Union. Member States will continue to verify the effective compliance of Yak Service with the relevant safety standards through the prioritisation of ramp inspections to be carried out on aircraft of this carrier pursuant to Regulation (EC) No 351/2008. (83) At the meeting of the Air Safety Committee the competent authorities of the Russian Federation did not provide any evidence of the results of their oversight activities on various air carriers certified in the Russian Federation as requested by the Commission. (84) At the meeting of the Air Safety Committee the competent authorities of the Russian Federation also confirmed that the following aircraft continue to be excluded for international commercial air transport as they are not fitted with ICAO mandatory equipment. (a) Aircompany Yakutia: Antonov AN-140: RA-41250; AN-24RV: RA-46496, RA-46665, RA-47304, RA-47352, RA-47353, RA-47360; AN-26: RA-26660; (b) Atlant Soyuz: Tupolev TU-154M: RA-85672 and RA-85682 previously operated by Atlant Soyuz are both aircraft currently operated by other air carriers certified in the Russian Federation. (c) Gazpromavia: Tupolev TU-154M: RA-85625 and RA-85774; Yakovlev Yak-40: RA-87511, RA- 88300 and RA-88186; Yak-40K: RA-21505, RA-98109 and RA-8830; Yak-42D: RA-42437; all (22) helicopters Kamov Ka-26 (unknown registration); all (49) helicopters Mi-8 (unknown registration); all (11) helicopters Mi-171 (unknown registration); all (8) helicopters Mi-2 (unknown registration); all (1) helicopter EC-120B: RA-04116. (d) Kavminvodyavia: Tupolev TU-154B: RA-85307, RA-85494 and RA-85457. (e) Krasnoyarsky Airlines: the aircraft of type TU-154M RA-85672 previously on the AOC of Krasnoyarsky Airlines, which was revoked in 2009 is currently operated by Atlant Soyuz; the aircraft of the same type with registration RA-85682 is operated by another air carrier certified in the Russian Federation. (f) Kuban Airlines: Yakovlev Yak-42: RA-42331, RA-42336, RA-42350, RA-42538, and RA-42541; the aircraft of the same type RA-42526 is currently not operated for financial reasons;. (g) Orenburg Airlines: Tupolev TU-154B: RA-85602; all TU-134 (unknown registration); all Antonov An-24 (unknown registration); all An-2 (unknown registration); all helicopters Mi-2 (unknown registration); all helicopters Mi-8 (unknown registration). (h) Siberia Airlines: Tupolev TU-154M: RA-85613, RA-85619, RA-85622 and RA-85690; (i) Tatarstan Airlines: Yakovlev Yak-42D: RA-42374, RA-42433 and RA-42347 operated by another Russian air carrier; Tupolev TU-134A: RA-65970, RA-65691, RA-65973, RA-65065 and RA-65102; Antonov AN-24RV: RA-46625 and RA-47818 which are currently operated by another Russian carrier. (j) Ural Airlines: Tupolev TU-154B: RA-85508 (the aircraft RA-85319, RA-85337, RA-85357, RA-85375, RA-85374 and RA-85432 are currently not operated for financial reasons). (k) UTAir: Tupolev TU-154M: RA-85733, RA-85755, RA-85806, RA-85820; all (24) TU-134: RA-65024, RA-65033, RA-65127, RA-65148, RA-65560, RA-65572, RA-65575, RA-65607, RA-65608, RA-65609, RA-65611, RA-65613, RA-65616, RA-65620, RA-65622, RA-65728, RA-65755, RA-65777, RA-65780, RA-65793, RA-65901, RA-65902, and RA-65977; the aircraft RA-65143 and RA-65916 are operated by another Russian carrier; all (1) TU-134B: RA-65726; all (10) Yakovlev Yak-40: RA-87348 (currently not operated for financial reasons), RA-87907, RA-87941, RA-87997, RA-88209, RA-88227 and RA-88280; the aircraft of the same type RA-87292 and RA-88244 have been retired; all helicopters Mil-26: (unknown registration); all helicopters Mil-10: (unknown registration); all helicopters Mil-8 (unknown registration); all helicopters AS-355 (unknown registration); all helicopters BO-105 (unknown registration); the aircraft of type AN-24B RA-46388 and RA-87348 are not operated for financial reasons; RA-46267 and RA-47289 and the aircraft of type AN-24RV RA-46509, RA-46519 and RA-47800 are operated by another Russian carrier. (l) Rossija (STC Russia): Tupolev TU-134: RA-65979, the aircraft RA-65904, RA-65905, RA-65911, RA-65921 and RA-65555 are operated by another Russian carrier; Ilyushin IL-18: RA-75454 is operated by another Russian carrier; Yakovlev Yak-40: RA-87203, RA-87968, RA-87971, RA-87972 and RA-88200 are operated by another Russian carrier. (m) Russair: aircraft Tupolev TU-134A3 registration RA 65124; TU-154 registration RA-65124. (85) The Commission and the Air Safety Committee took note of the presentation and the submissions by the competent authority of the Russian Federation and will pursue the sustainable resolution of safety non-compliance detected during SAFA ramp inspections through further technical consultations with the competent authority of the Russian Federation. In the meantime, Member States will continue to verify the effective compliance of Russian air carriers with the relevant safety standards through the prioritisation of ramp inspections to be carried out on aircraft of these carriers pursuant to Regulation (EC) No 351/2008 and the Commission will continue to closely monitor the actions taken by them. (86) No evidence of the full implementation of appropriate remedial actions by the other air carriers included in the Community list updated on 6 September 2010 and by the authorities with responsibility for regulatory oversight of these air carriers has been communicated to the Commission so far in spite of specific requests submitted by the latter. Therefore, on the basis of the common criteria, it is assessed that these air carriers should continue to be subject to an operating ban (Annex A) or operating restrictions (Annex B), as the case may be. (87) The measures provided for in this Regulation are in accordance with the opinion of the Air Safety Committee, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 474/2006 is amended as follows: 1. Annex A is replaced by the text set out in Annex A to this Regulation. 2. Annex B is replaced by the text set out in Annex B to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 November 2010. For the Commission, On behalf of the President, Siim KALLAS Vice-President (1) OJ L 344, 27.12.2005, p. 15. (2) OJ L 84, 23.3.2006, p. 14. (3) OJ L 373, 31.12.1991, p. 4. (4) ACG-2010-335. (5) OJ L 237, 8.9.2010, p. 10. (6) BCAA-2009-157, BCAA-2010-87, DGAC/F-2009-2422, DGAC/F-2009-2651, DGAC/F-2009-2766, DGAC/F-2010-1678, DGAC/F-2010-2075, CAA-NL-20109-195, CAA-NL-20109-196, CAA-UK-2010-923. (7) DGAC/F-2009-2728; DGAC/F-2010-343; DGAC/F-2010-520, DGAC/F-2010-723, DGAC/F-2010-1007, DGAC/F-2010-1294, DGAC/F-2010-1573, DGAC/F-2010-1914, DGAC/F-2010-2004; AESA-E-2010-46, AESA-E-2010-249; AESA-E-2010-396; AESA-E-2010-478. (8) OJ L 170, 5.7.2010, p. 9. (9) OJ L 312, 27.11.2009, p. 16. ANNEX A LIST OF AIR CARRIERS OF WHICH ALL OPERATIONS ARE SUBJECT TO A BAN WITHIN THE EU (1) Name of the legal entity of the air carrier as indicated on its AOC (and its trading name, if different) Air Operator Certificate (AOC) Number or Operating Licence Number ICAO airline designation number State of the Operator BLUE WING AIRLINES SRBWA-01/2002 BWI Suriname MERIDIAN AIRWAYS LTD AOC 023 MAG Republic of Ghana SIEM REAP AIRWAYS INTERNATIONAL AOC/013/00 SRH Kingdom of Cambodia SILVERBACK CARGO FREIGHTERS Unknown VRB Republic of Rwanda All air carriers certified by the authorities with responsibility for regulatory oversight of Afghanistan, including Islamic Republic of Afghanistan ARIANA AFGHAN AIRLINES AOC 009 AFG Islamic Republic of Afghanistan KAM AIR AOC 001 KMF Islamic Republic of Afghanistan PAMIR AIRLINES Unknown PIR Islamic Republic of Afghanistan SAFI AIRWAYS AOC 181 SFW Islamic Republic of Afghanistan All air carriers certified by the authorities with responsibility for regulatory oversight of Angola, with the exception of TAAG Angola Airlines put in Annex B, including Republic of Angola AEROJET 015 Unknown Republic of Angola AIR26 004 DCD Republic of Angola AIR GEMINI 002 GLL Republic of Angola AIR GICANGO 009 Unknown Republic of Angola AIR JET 003 MBC Republic of Angola AIR NAVE 017 Unknown Republic of Angola ALADA 005 RAD Republic of Angola ANGOLA AIR SERVICES 006 Unknown Republic of Angola DIEXIM 007 Unknown Republic of Angola GIRA GLOBO 008 GGL Republic of Angola HELIANG 010 Unknown Republic of Angola HELIMALONGO 011 Unknown Republic of Angola MAVEWA 016 Unknown Republic of Angola PHA 019 Unknown Republic of Angola RUI & CONCEICAO 012 Unknown Republic of Angola SAL 013 Unknown Republic of Angola SERVISAIR 018 Unknown Republic of Angola SONAIR 014 SOR Republic of Angola All air carriers certified by the authorities with responsibility for regulatory oversight of Benin, including Republic of Benin AERO BENIN PEA No 014/MDCTTTATP-PR/ANAC/DEA/SCS AEB Republic of Benin AFRICA AIRWAYS Unknown AFF Republic of Benin ALAFIA JET PEA No 014/ANAC/MDCTTTATP-PR/DEA/SCS N/A Republic of Benin BENIN GOLF AIR PEA No 012/MDCTTP-PR/ANAC/DEA/SCS. BGL Republic of Benin BENIN LITTORAL AIRWAYS PEA No 013/MDCTTTATP-PR/ANAC/DEA/SCS. LTL Republic of Benin COTAIR PEA No 015/MDCTTTATP-PR/ANAC/DEA/SCS. COB Republic of Benin ROYAL AIR PEA No 11/ANAC/MDCTTP-PR/DEA/SCS BNR Republic of Benin TRANS AIR BENIN PEA No 016/MDCTTTATP-PR/ANAC/DEA/SCS TNB Republic of Benin All air carriers certified by the authorities with responsibility for regulatory oversight of the Republic of Congo, including Republic of Congo AERO SERVICE RAC06-002 RSR Republic of Congo EQUAFLIGHT SERVICES RAC 06-003 EKA Republic of Congo SOCIETE NOUVELLE AIR CONGO RAC 06-004 Unknown Republic of Congo TRANS AIR CONGO RAC 06-001 Unknown Republic of Congo All air carriers certified by the authorities with responsibility for regulatory oversight of Democratic Republic of Congo (RDC), including Democratic Republic of Congo (RDC) AFRICAN AIR SERVICES COMMUTER 409/CAB/MIN/TVC/051/09 Unknown Democratic Republic of Congo (RDC) AIR KASAI 409/CAB/MIN/TVC/036/08 Unknown Democratic Republic of Congo (RDC) AIR KATANGA 409/CAB/MIN/TVC/031/08 Unknown Democratic Republic of Congo (RDC) AIR TROPIQUES 409/CAB/MIN/TVC/029/08 Unknown Democratic Republic of Congo (RDC) BLUE AIRLINES 409/CAB/MIN/TVC/028/08 BUL Democratic Republic of Congo (RDC) BRAVO AIR CONGO 409/CAB/MIN/TC/0090/2006 BRV Democratic Republic of Congo (RDC) BUSINESS AVIATION 409/CAB/MIN/TVC/048/09 Unknown Democratic Republic of Congo (RDC) BUSY BEE CONGO 409/CAB/MIN/TVC/052/09 Unknown Democratic Republic of Congo (RDC) CETRACA AVIATION SERVICE 409/CAB/MIN/TVC/026/08 CER Democratic Republic of Congo (RDC) CHC STELLAVIA 409/CAB/MIN/TC/0050/2006 Unknown Democratic Republic of Congo (RDC) CONGO EXPRESS 409/CAB/MIN/TVC/083/2009 EXY Democratic Republic of Congo (RDC) COMPAGNIE AFRICAINE DAVIATION (CAA) 409/CAB/MIN/TVC/035/08 Unknown Democratic Republic of Congo (RDC) DOREN AIR CONGO 409/CAB/MIN/TVC/0032/08 Unknown Democratic Republic of Congo (RDC) ENTREPRISE WORLD AIRWAYS (EWA) 409/CAB/MIN/TVC/003/08 EWS Democratic Republic of Congo (RDC) FILAIR 409/CAB/MIN/TVC/037/08 Unknown Democratic Republic of Congo (RDC) GALAXY KAVATSI 409/CAB/MIN/TVC/027/08 Unknown Democratic Republic of Congo (RDC) GILEMBE AIR SOUTENANCE (GISAIR) 409/CAB/MIN/TVC/053/09 Unknown Democratic Republic of Congo (RDC) GOMA EXPRESS 409/CAB/MIN/TC/0051/2006 Unknown Democratic Republic of Congo (RDC) GOMAIR 409/CAB/MIN/TVC/045/09 Unknown Democratic Republic of Congo (RDC) HEWA BORA AIRWAYS (HBA) 409/CAB/MIN/TVC/038/08 ALX Democratic Republic of Congo (RDC) INTERNATIONAL TRANS AIR BUSINESS (ITAB) 409/CAB/MIN/TVC/033/08 Unknown Democratic Republic of Congo (RDC) KIN AVIA 409/CAB/MIN/TVC/042/09 Unknown Democratic Republic of Congo (RDC) LIGNES AÃ RIENNES CONGOLAISES (LAC) Ministerial signature (ordonnance No. 78/205) LCG Democratic Republic of Congo (RDC) MALU AVIATION 409/CAB/MIN/TVC/04008 Unknown Democratic Republic of Congo (RDC) MANGO AVIATION 409/CAB/MIN/TVC/034/08 Unknown Democratic Republic of Congo (RDC) SAFE AIR COMPANY 409/CAB/MIN/TVC/025/08 Unknown Democratic Republic of Congo (RDC) SERVICES AIR 409/CAB/MIN/TVC/030/08 Unknown Democratic Republic of Congo (RDC) SWALA AVIATION 409/CAB/MIN/TVC/050/09 Unknown Democratic Republic of Congo (RDC) TMK AIR COMMUTER 409/CAB/MIN/TVC/044/09 Unknown Democratic Republic of Congo (RDC) TRACEP CONGO AVIATION 409/CAB/MIN/TVC/046/09 Unknown Democratic Republic of Congo (RDC) TRANS AIR CARGO SERVICES 409/CAB/MIN/TVC/024/08 Unknown Democratic Republic of Congo (RDC) WIMBI DIRA AIRWAYS 409/CAB/MIN/TVC/039/08 WDA Democratic Republic of Congo (RDC) ZAABU INTERNATIONAL 409/CAB/MIN/TVC/049/09 Unknown Democratic Republic of Congo (RDC) All air carriers certified by the authorities with responsibility for regulatory oversight of Djibouti, including Djibouti DAALLO AIRLINES Unknown DAO Djibouti All air carriers certified by the authorities with responsibility for regulatory oversight of Equatorial Guinea, including Equatorial Guinea CRONOS AIRLINES Unknown Unknown Equatorial Guinea CEIBA INTERCONTINENTAL Unknown CEL Equatorial Guinea EGAMS Unknown EGM Equatorial Guinea EUROGUINEANA DE AVIACION Y TRANSPORTES 2006/001/MTTCT/DGAC/SOPS EUG Equatorial Guinea GENERAL WORK AVIACION 002/ANAC n/a Equatorial Guinea GETRA - GUINEA ECUATORIAL DE TRANSPORTES AEREOS 739 GET Equatorial Guinea GUINEA AIRWAYS 738 n/a Equatorial Guinea STAR EQUATORIAL AIRLINES Unknown Unknown Equatorial Guinea UTAGE  UNION DE TRANSPORT AEREO DE GUINEA ECUATORIAL 737 UTG Equatorial Guinea All air carriers certified by the authorities with responsibility for regulatory oversight of Indonesia, with the exception of Garuda Indonesia, Airfast Indonesia, Mandala Airlines, Ekspres Transportasi Antarbenua, Indonesia Air Asia and Metro Batavia, including Republic of Indonesia AIR PACIFIC UTAMA 135-020 Unknown Republic of Indonesia ALFA TRANS DIRGANTATA 135-012 Unknown Republic of Indonesia ASCO NUSA AIR 135-022 Unknown Republic of Indonesia ASI PUDJIASTUTI 135-028 Unknown Republic of Indonesia AVIASTAR MANDIRI 135-029 Unknown Republic of Indonesia CARDIG AIR 121-013 Unknown Republic of Indonesia DABI AIR NUSANTARA 135-030 Unknown Republic of Indonesia DERAYA AIR TAXI 135-013 DRY Republic of Indonesia DERAZONA AIR SERVICE 135-010 DRZ Republic of Indonesia DIRGANTARA AIR SERVICE 135-014 DIR Republic of Indonesia EASTINDO 135-038 Unknown Republic of Indonesia GATARI AIR SERVICE 135-018 GHS Republic of Indonesia INDONESIA AIR TRANSPORT 135-034 IDA Republic of Indonesia INTAN ANGKASA AIR SERVICE 135-019 Unknown Republic of Indonesia JOHNLIN AIR TRANSPORT 135-043 Unknown Republic of Indonesia KAL STAR 121-037 KLS Republic of Indonesia KARTIKA AIRLINES 121-003 KAE Republic of Indonesia KURA-KURA AVIATION 135-016 KUR Republic of Indonesia LION MENTARI AIRLINES 121-010 LNI Republic of Indonesia MANUNGGAL AIR SERVICE 121-020 Unknown Republic of Indonesia MEGANTARA 121-025 MKE Republic of Indonesia MERPATI NUSANTARA AIRLINES 121-002 MNA Republic of Indonesia MIMIKA AIR 135-007 Unknown Republic of Indonesia NATIONAL UTILITY HELICOPTER 135-011 Unknown Republic of Indonesia NUSANTARA AIR CHARTER 121-022 Unknown Republic of Indonesia NUSANTARA BUANA AIR 135-041 Unknown Republic of Indonesia NYAMAN AIR 135-042 Unknown Republic of Indonesia PELITA AIR SERVICE 121-008 PAS Republic of Indonesia PENERBANGAN ANGKASA SEMESTA 135-026 Unknown Republic of Indonesia PURA WISATA BARUNA 135-025 Unknown Republic of Indonesia REPUBLIC EXPRESS AIRLINES 121-040 RPH Republic of Indonesia RIAU AIRLINES 121-016 RIU Republic of Indonesia SAMPOERNA AIR NUSANTARA 135-036 SAE Republic of Indonesia SAYAP GARUDA INDAH 135-004 Unknown Republic of Indonesia SKY AVIATION 135-044 Unknown Republic of Indonesia SMAC 135-015 SMC Republic of Indonesia SRIWIJAYA AIR 121-035 SJY Republic of Indonesia SURVEI UDARA PENAS 135-006 Unknown Republic of Indonesia TRANSWISATA PRIMA AVIATION 135-021 Unknown Republic of Indonesia TRAVEL EXPRESS AVIATION SERVICE 121-038 XAR Republic of Indonesia TRAVIRA UTAMA 135-009 Unknown Republic of Indonesia TRI MG INTRA ASIA AIRLINES 121-018 TMG Republic of Indonesia TRIGANA AIR SERVICE 121-006 TGN Republic of Indonesia UNINDO 135-040 Unknown Republic of Indonesia WING ABADI AIRLINES 121-012 WON Republic of Indonesia All air carriers certified by the authorities with responsibility for regulatory oversight of Kazakhstan, with the exception of Air Astana, including Republic of Kazakhstan AERO AIR COMPANY Unknown Unknown Republic of Kazakhstan AIR ALMATY AK-0331-07 LMY Republic of Kazakhstan AIR COMPANY KOKSHETAU AK-0357-08 KRT Republic of Kazakhstan AIR DIVISION OF EKA Unknown Unknown Republic of Kazakhstan AIR FLAMINGO Unknown Unknown Republic of Kazakhstan AIR TRUST AIRCOMPANY Unknown Unknown Republic of Kazakhstan AK SUNKAR AIRCOMPANY Unknown AKS Republic of Kazakhstan ALMATY AVIATION Unknown LMT Republic of Kazakhstan ARKHABAY Unknown KEK Republic of Kazakhstan ASIA CONTINENTAL AIRLINES AK-0345-08 CID Republic of Kazakhstan ASIA CONTINENTAL AVIALINES AK-0371-08 RRK Republic of Kazakhstan ASIA WINGS AK-0390-09 AWA Republic of Kazakhstan ATMA AIRLINES AK-0372-08 AMA Republic of Kazakhstan ATYRAU AYE JOLY AK-0321-07 JOL Republic of Kazakhstan AVIA-JAYNAR Unknown SAP Republic of Kazakhstan BEYBARS AIRCOMPANY Unknown BBS Republic of Kazakhstan BERKUT AIR/BEK AIR AK-0311-07 BKT/BEK Republic of Kazakhstan BURUNDAYAVIA AIRLINES AK-0374-08 BRY Republic of Kazakhstan COMLUX AK-0352-08 KAZ Republic of Kazakhstan DETA AIR AK-0344-08 DET Republic of Kazakhstan EAST WING AK-0332-07 EWZ Republic of Kazakhstan EASTERN EXPRESS AK-0358-08 LIS Republic of Kazakhstan EURO-ASIA AIR AK-0384-09 EAK Republic of Kazakhstan EURO-ASIA AIR INTERNATIONAL Unknown KZE Republic of Kazakhstan FLY JET KZ AK-0391-09 FJK Republic of Kazakhstan INVESTAVIA AK-0342-08 TLG Republic of Kazakhstan IRTYSH AIR AK-0381-09 MZA Republic of Kazakhstan JET AIRLINES AK-0349-09 SOZ Republic of Kazakhstan JET ONE AK-0367-08 JKZ Republic of Kazakhstan KAZAIR JET AK-0387-09 KEJ Republic of Kazakhstan KAZAIRTRANS AIRLINE AK-0347-08 KUY Republic of Kazakhstan KAZAIRWEST Unknown KAW Republic of Kazakhstan KAZAVIA Unknown KKA Republic of Kazakhstan KAZAVIASPAS Unknown KZS Republic of Kazakhstan KOKSHETAU AK-0357-08 KRT Republic of Kazakhstan MEGA AIRLINES AK-0356-08 MGK Republic of Kazakhstan MIRAS AK-0315-07 MIF Republic of Kazakhstan ORLAN 2000 AIRCOMPANY Unknown KOV Republic of Kazakhstan PANKH CENTER KAZAKHSTAN Unknown Unknown Republic of Kazakhstan PRIME AVIATION Unknown PKZ Republic of Kazakhstan SAMAL AIR Unknown SAV Republic of Kazakhstan SAYAKHAT AIRLINES AK-0359-08 SAH Republic of Kazakhstan SEMEYAVIA Unknown SMK Republic of Kazakhstan SCAT AK-0350-08 VSV Republic of Kazakhstan SKYBUS AK-0364-08 BYK Republic of Kazakhstan SKYJET AK-0307-09 SEK Republic of Kazakhstan UST-KAMENOGORSK AK-0385-09 UCK Republic of Kazakhstan ZHETYSU AIRCOMPANY Unknown JTU Republic of Kazakhstan ZHERSU AVIA Unknown RZU Republic of Kazakhstan ZHEZKAZGANAIR Unknown KZH Republic of Kazakhstan All air carriers certified by the authorities with responsibility for regulatory oversight of the Kyrgyz Republic, including Kyrgyz Republic AIR MANAS 17 MBB Kyrgyz Republic ASIAN AIR 36 AAZ Kyrgyz Republic AVIA TRAFFIC COMPANY 23 AVJ Kyrgyz Republic AEROSTAN (EX BISTAIR-FEZ BISHKEK) 08 BSC Kyrgyz Republic CAAS 13 CBK Kyrgyz Republic CLICK AIRWAYS 11 CGK Kyrgyz Republic DAMES 20 DAM Kyrgyz Republic EASTOK AVIA 15 EEA Kyrgyz Republic GOLDEN RULE AIRLINES 22 GRS Kyrgyz Republic ITEK AIR 04 IKA Kyrgyz Republic KYRGYZ TRANS AVIA 31 KTC Kyrgyz Republic KYRGYZSTAN 03 LYN Kyrgyz Republic KYRGYZSTAN AIRLINE Unknown KGA Kyrgyz Republic MAX AVIA 33 MAI Kyrgyz Republic S GROUP AVIATION 6 SGL Kyrgyz Republic SKY GATE INTERNATIONAL AVIATION 14 SGD Kyrgyz Republic SKY WAY AIR 21 SAB Kyrgyz Republic TENIR AIRLINES 26 TEB Kyrgyz Republic TRAST AERO 05 TSJ Kyrgyz Republic VALOR AIR 07 VAC Kyrgyz Republic All air carriers certified by the authorities with responsibility for regulatory oversight of Liberia. Liberia All air carriers certified by the authorities with responsibility for regulatory oversight of the Republic of Gabon, with the exception of Gabon Airlines, Afrijet and SN2AG put in Annex B, including Republic of Gabon AFRIC AVIATION Unknown Republic of Gabon AIR SERVICES SA 004/MTAC/ANAC-G/DSA RVS Republic of Gabon AIR TOURIST (ALLEGIANCE) 007/MTAC/ANAC-G/DSA LGE Republic of Gabon NATIONALE ET REGIONALE TRANSPORT (NATIONALE) 008/MTAC/ANAC-G/DSA NRG Republic of Gabon SCD AVIATION 005/MTAC/ANAC-G/DSA SCY Republic of Gabon SKY GABON 009/MTAC/ANAC-G/DSA SKG Republic of Gabon SOLENTA AVIATION GABON 006/MTAC/ANAC-G/DSA Unknown Republic of Gabon All air carriers certified by the authorities with responsibility for regulatory oversight of the Republic of Mauritania, including Republic of Mauritania MAURITANIA AIRWAYS MTW Republic of Mauritania All air carriers certified by the authorities with responsibility for regulatory oversight of the Philippines, including Republic of the Philippines AEROWURKS AERIAL SPRAYING SERVICES 2010030 Unknown Republic of the Philippines AIR PHILIPPINES CORPORATION 2009006 GAP Republic of the Philippines AIR WOLF AVIATION INC. 200911 Unknown Republic of the Philippines AIRTRACK AGRICULTURAL CORPORATION 2010027 Unknown Republic of the Philippines ASIA AIRCRAFT OVERSEAS PHILIPPINES INC. 4AN9800036 Unknown Republic of the Philippines AVIATION TECHNOLOGY INNOVATORS, INC. 4AN2007005 Unknown Republic of the Philippines AVIATOURS FLYN INC. 200910 Unknown Republic of the Philippines AYALA AVIATION CORP. 4AN9900003 Unknown Republic of the Philippines BEACON Unknown Unknown Republic of the Philippines BENDICE TRANSPORT MANAGEMENT INC. 4AN2008006 Unknown Republic of the Philippines CANADIAN HELICOPTERS PHILIPPINES INC. 4AN9800025 Unknown Republic of the Philippines CEBU PACIFIC AIR 2009002 CEB Republic of the Philippines CHEMTRAD AVIATION CORPORATION 2009018 Unknown Republic of the Philippines CM AERO 4AN2000001 Unknown Republic of the Philippines CORPORATE AIR Unknown Unknown Republic of the Philippines CYCLONE AIRWAYS 4AN9900008 Unknown Republic of the Philippines FAR EAST AVIATION SERVICES 2009013 Unknown Republic of the Philippines F.F. CRUZ AND COMPANY, INC. 2009017 Unknown Republic of the Philippines HUMA CORPORATION 2009014 Unknown Republic of the Philippines INAEC AVIATION CORP. 4AN2002004 Unknown Republic of the Philippines ISLAND AVIATION 2009009 SOY Republic of the Philippines ISLAND TRANSVOYAGER 2010022 Unknown Republic of the Philippines LION AIR, INCORPORATED 2009019 Unknown Republic of the Philippines MACRO ASIA AIR TAXI SERVICES 2010029 Unknown Republic of the Philippines MINDANAO RAINBOW AGRICULTURAL DEVELOPMENT SERVICES 2009016 Unknown Republic of the Philippines MISIBIS AVIATION & DEVELOPMENT CORP 2010020 Unknown Republic of the Philippines OMNI AVIATION CORP. 2010033 Unknown Republic of the Philippines PACIFIC EAST ASIA CARGO AIRLINES, INC. 4AS9800006 PEC Republic of the Philippines PACIFIC AIRWAYS CORPORATION 4AN9700007 Unknown Republic of the Philippines PACIFIC ALLIANCE CORPORATION 4AN2006001 Unknown Republic of the Philippines PHILIPPINE AIRLINES 2009001 PAL Republic of the Philippines PHILIPPINE AGRICULTURAL AVIATION CORP. 4AN9800015 Unknown Republic of the Philippines ROYAL AIR CHARTER SERVICES INC. 2010024 Unknown Republic of the Philippines ROYAL STAR AVIATION, INC. 2010021 Unknown Republic of the Philippines SOUTH EAST ASIA INC. 2009004 Unknown Republic of the Philippines SOUTHSTAR AVIATION COMPANY, INC. 4AN9800037 Unknown Republic of the Philippines SPIRIT OF MANILA AIRLINES CORPORATION 2009008 MNP Republic of the Philippines SUBIC INTERNATIONAL AIR CHARTER 4AN9900010 Unknown Republic of the Philippines SUBIC SEAPLANE, INC. 4AN2000002 Unknown Republic of the Philippines TOPFLITE AIRWAYS, INC. 4AN9900012 Unknown Republic of the Philippines TRANSGLOBAL AIRWAYS CORPORATION 2009007 TCU Republic of the Philippines WORLD AVIATION, CORP. Unknown Unknown Republic of the Philippines WCC AVIATION COMPANY 2009015 Unknown Republic of the Philippines YOKOTA AVIATION, INC. Unknown Unknown Republic of the Philippines ZENITH AIR, INC. 2009012 Unknown Republic of the Philippines ZEST AIRWAYS INCORPORATED 2009003 RIT Republic of the Philippines All air carriers certified by the authorities with responsibility for regulatory oversight of Sao Tome and Principe, including Sao Tome and Principe AFRICA CONNECTION 10/AOC/2008 Unknown Sao Tome and Principe BRITISH GULF INTERNATIONAL COMPANY LTD 01/AOC/2007 BGI Sao Tome and Principe EXECUTIVE JET SERVICES 03/AOC/2006 EJZ Sao Tome and Principe GLOBAL AVIATION OPERATION 04/AOC/2006 Unknown Sao Tome and Principe GOLIAF AIR 05/AOC/2001 GLE Sao Tome and Principe ISLAND OIL EXPLORATION 01/AOC/2008 Unknown Sao Tome and Principe STP AIRWAYS 03/AOC/2006 STP Sao Tome and Principe TRANSAFRIK INTERNATIONAL LTD 02/AOC/2002 TFK Sao Tome and Principe TRANSCARG 01/AOC/2009 Unknown Sao Tome and Principe TRANSLIZ AVIATION (TMS) 02/AOC/2007 TMS Sao Tome and Principe All air carriers certified by the authorities with responsibility for regulatory oversight of Sierra Leone, including Sierra Leone AIR RUM, LTD Unknown RUM Sierra Leone DESTINY AIR SERVICES, LTD Unknown DTY Sierra Leone HEAVYLIFT CARGO Unknown Unknown Sierra Leone ORANGE AIR SIERRA LEONE LTD Unknown ORJ Sierra Leone PARAMOUNT AIRLINES, LTD Unknown PRR Sierra Leone SEVEN FOUR EIGHT AIR SERVICES LTD Unknown SVT Sierra Leone TEEBAH AIRWAYS Unknown Unknown Sierra Leone All air carriers certified by the authorities with responsibility for regulatory oversight of Sudan, including Republic of Sudan SUDAN AIRWAYS Unknown SUD Republic of the Sudan SUN AIR COMPANY 051 SNR Republic of the Sudan MARSLAND COMPANY 040 MSL Republic of the Sudan ATTICO AIRLINES 023 ETC Republic of the Sudan FOURTY EIGHT AVIATION 054 WHB Republic of the Sudan SUDANESE STATES AVIATION COMPANY 010 SNV Republic of the Sudan ALMAJARA AVIATION Unknown MJA Republic of the Sudan BADER AIRLINES 035 BDR Republic of the Sudan ALFA AIRLINES 054 AAJ Republic of the Sudan AZZA TRANSPORT COMPANY 012 AZZ Republic of the Sudan GREEN FLAG AVIATION 017 Unkown Republic of the Sudan ALMAJAL AVIATION SERVICE 015 MGG Republic of the Sudan NOVA AIRLINES 001 NOV Republic of the Sudan TARCO AIRLINES 056 Unknown Republic of the Sudan All air carriers certified by the authorities with responsibility for regulatory oversight of Swaziland, including Swaziland SWAZILAND AIRLINK Unknown SZL Swaziland All air carriers certified by the authorities with responsibility for regulatory oversight of Zambia, including Zambia ZAMBEZI AIRLINES Z/AOC/001/2009 ZMA Zambia (1) Air carriers listed in Annex A could be permitted to exercise traffic rights by using wet-leased aircraft of an air carrier which is not subject to an operating ban, provided that the relevant safety standards are complied with. ANNEX B LIST OF AIR CARRIERS OF WHICH OPERATIONS ARE SUBJECT TO OPERATIONAL RESTRICTIONS WITHIN THE EU (1) Name of the legal entity of the air carrier as indicated on its AOC (and its trading name, if different) Air Operator Certificate (AOC) Number ICAO airline designation number State of the Operator Aircraft type restricted Registration mark(s) and, when available, construction serial number(s) State of registry AIR KORYO GAC-AOC/KOR-01 KOR DPRK All fleet with the exception of: 2 aircraft of type Tu- 204 All fleet with the exception of: P-632, P-633 DPRK AFRIJET (2) 002/MTAC/ANAC-G/DSA Republic of Gabon All fleet with the exception of: 2 aircraft of type Falcon 50; 2 aircraft of type Falcon 900 All fleet with the exception of: TR-LGV; TR-LGY; TR-AFJ; TR-AFR Republic of Gabon AIR ASTANA (3) AK-0388-09 KZR Kazakhstan All fleet with the exception of: 2 aircraft of type B767; 4 aircraft of type B757; 10 aircraft of type A319/320/321; 5 aircraft of type Fokker 50 All fleet with the exception of: P4-KCA, P4-KCB; P4-EAS, P4-FAS, P4-GAS, P4-MAS; P4-NAS, P4-OAS, P4-PAS, P4-SAS, P4-TAS, P4-UAS, P4-VAS, P4-WAS, P4-YAS, P4-XAS; P4-HAS, P4-IAS, P4-JAS, P4-KAS, P4-LAS Aruba (Kingdom of the Netherlands) AIRLIFT INTERNATIONAL (GH) LTD AOC 017 ALE Republic of Ghana All fleet with the exception of: 2 aircraft of type DC8-63F All fleet with the exception of: 9G-TOP and 9G-RAC Republic of Ghana AIR SERVICE COMORES 06-819/TA-15/DGACM KMD Comoros All fleet with the exception of: LET 410 UVP All fleet with the exception of: D6-CAM (851336) Comoros GABON AIRLINES (4) 001/MTAC/ANAC GBK Republic of Gabon All fleet with the exception of: 1 aircraft of type Boeing B-767-200 All fleet with the exception of: TR-LHP Republic of Gabon IRAN AIR (5) FS100 IRA Islamic Republic of Iran All fleet with the exception of: 14 aircraft of type A300, 8 aircraft of type A310, 1 aircraft B737 All fleet with the exception of: EP-IBA EP-IBB EP-IBC EP-IBD EP-IBG EP-IBH EP-IBI EP-IBJ EP-IBM EP-IBN EP-IBO EP-IBS EP-IBT EP-IBV EP-IBX EP-IBZ EP-ICE EP-ICF EP-IBK EP-IBL EP-IBP EP-IBQ EP-AGA Islamic Republic of Iran NOUVELLE AIR AFFAIRES GABON (SN2AG) 003/MTAC/ANAC-G/DSA NVS Republic of Gabon All fleet with the exception of: 1 aircraft of type Challenger CL601; 1 aircraft of type HS-125-800 All fleet with the exception of: TR-AAG, ZS-AFG Republic of Gabon; Republic of South Africa TAAG ANGOLA AIRLINES 001 DTA Republic of Angola All fleet with the exception of: 3 aircraft of type Boeing B-777 and 4 aircraft of type Boeing B-737-700 All fleet with the exception of: D2-TED, D2-TEE, D2-TEF, D2-TBF, D2, TBG, D2-TBH, D2-TBJ Republic of Angola UKRAINIAN MEDITERRANEAN 164 UKM Ukraine All fleet with the exception of: one aircraft of type MD-83 All fleet with the exception of: UR-CFF Ukraine (1) Air carriers listed in Annex B could be permitted to exercise traffic rights by using wet-leased aircraft of an air carrier which is not subject to an operating ban, provided that the relevant safety standards are complied with. (2) Afrijet is only allowed to use the specific aircraft mentioned for its current operations within the European Union. (3) Air Astana is only allowed to use the specific aircraft mentioned for its current operations within the European Union. (4) Gabon Airlines is only allowed to use the specific aircraft mentioned for its current operations within the European Community. (5) Iran Air is allowed to operate to the European Union using the specific aircraft under the conditions set out in recital (69) Regulation (EU) No 590/2010, OJ L 170, 6.7.2010, p. 15.